Exhibit 99.1 PRESS RELEASE DOLLAR TREE, INC. REPORTS RECORD EARNINGSPER SHARE FOURTH QUARTER 2%, TO$1.15 FISCAL YEAR 2%, TO$2.53 CHESAPEAKE, Va. – February 25, 2009 – Dollar Tree, Inc. (NASDAQ: DLTR), the nation's largest discount variety store chain selling everything for $1 or less, reported earnings per diluted share of $1.15, for the fiscal fourth quarter ended January 31, 2009, an increase of 10.6% from the $1.04 per diluted share for the fiscal fourth quarter ended February 2, 2008.As previously reported, sales for the quarter were $1.39 billion, a 6.8% increase compared to the $1.30 billion for the same period, one year ago. Comparable-store sales for the quarter increased 2.2%. “I am proud of the Company’s performance in the fourth quarter, and through all of 2008,” said President and CEO Bob Sasser.“Dollar Tree’s exceptional values, expanded selection of basic consumables, and convenient, friendly shopping experience are more relevant than ever. Customers know they can save money and stretch their household budgets at Dollar Tree, and they are responding in record numbers. Customer traffic, sales and earnings all continued to grow in the fourth quarter.” For the fourth quarter 2008, gross margin was 35.6%, compared with 35.8% in the fourth quarter last year.The decline in rate reflects the continued planned shift in merchandise mix, which was partially offset by lower fuel costs. Selling, general and administrative expenses, as a percentage of sales, were 23.7% in the fourth quarter of 2008, versus 23.9% in the fourth quarter 2007. The improvement in rate reflects lower depreciation and reduced advertising expense. For the year, sales totaled $4.64 billion, a 9.5% increase year-over-year, on a comparable store sales increase of 4.1%.Operating margin increased to 7.9% in 2008, from 7.8% one year ago.Diluted earnings per share were $2.53, an increase of 21.1% from diluted earnings per share of $2.09 in In 2008, Dollar Tree opened 231 stores, closed 51 stores and expanded or relocated 86 stores. Retail selling square footage grew 6.7% compared to a year ago.Total inventory grew by 5.4% compared with a year ago, while inventory on a selling square foot basis decreased 1.2%. The
